Citation Nr: 0118441	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01- 00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from November 1962 through 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In an unappealed April 1979 rating decision, the RO 
denied service connection for a left knee disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's April 1979 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran is not shown to have residuals of the left 
knee injury sustained during service and a currently 
diagnosed left knee disorder is not shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's April 1979 decision denying entitlement to 
service connection for a left knee disorder is final.  38 
U.S.C.A.  § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.   The evidence received subsequent to the RO's April 1979 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a left knee 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).
 
3.  A left knee disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The veteran's service medical records 
have been obtained, and the VA sent letters requesting 
private medical record.  Further, the VA provided the veteran 
with an examination.  Finally, the Statement of the Case 
provided to the veteran and his representative informed him 
of the pertinent laws and regulations, the evidence reviewed 
in connection with claim, the reason is claim was denied and 
the evidence needed to substantiate his claim.  Under these 
circumstances, the Board finds that VA has satisfied its duty 
to assist and that this case is ready for appellate review.   

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a left knee 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of service connection was first 
considered and denied by the RO in an April 1979 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights, but did not appeal the RO's decision.

The Board notes that in the December 1999 rating decision, as 
well as the February 2000 Statement of the Case, the RO 
reviewed the veteran's claim on the merits, after determining 
that new and material evidence had been submitted.  However, 
despite the RO's actions, the Board must first examine 
whether the evidence warrants reopening the claim.  This is 
significant because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

At the time of the final April 1979 rating decision, the 
evidence under consideration included service medical records 
containing treatment reports relating to the veteran's in-
service injury in December 1962.  The evidence of record 
further included private medical reports from the Marshfield 
Clinic indicating that the veteran was seen for left knee 
complaints beginning in 1978.  The April 1979 rating decision 
denied service connection for a left knee disorder on the 
basis that the evidence did not show a relationship between a 
current left knee disorder and the injury he sustained during 
service.  

Subsequent to this final decision in April 1979, the veteran 
has submitted a letter from Rolf S. Lulloff, M.D. dated in 
February 1999 that essentially states that in his opinion 
there is a nexus between the in-service injury and the post-
service left knee disorder experienced by the veteran.  The 
Board, as did the RO, finds that this new evidence provides 
an etiology of the veteran's left knee disorder, information 
that was not of record at the time of the April 1979 rating 
decision.  This evidence is neither cumulative, nor 
redundant, and in the Board's opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim is 
reopened.

The Board will now consider the veteran's reopened claim on 
the merits, as did the RO.  See Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
personal injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.  In 
addition, where a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation of service, such disease will be 
considered to have been incurred in service even though there 
is no such evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record consists of service medical records, 
VA medical records and examinations, and private medical 
records and examinations.  In the 1962 enlistment examination 
the veteran was noted to have moderate genu varus, commonly 
known as "bowleg." DORLAND'S MEDICAL DICTIONARY 687, 1796 
(28th ed. 1994).   The veteran had no knee complaints upon 
enlistment.  In December 1962 the veteran fell, striking his 
left knee against concrete.  X-rays were negative and the 
injury was treated with an ACE bandage.  The veteran was 
treated again for left knee pain in April and May of 1963.  
At the May 1963 examination, it was noted that there was 
slight effusion and possible loose bodies in the knee.  A 
knee injury and subsequent complaints were documented in the 
medical history at the time of the veteran's separation in 
1965.  The separation examination noted that the veteran's 
lower extremities were "normal," and the veteran indicated 
that he did not suffer from "trick" or locked knee.  There 
was no record of knee pain at the time of separation from 
service.  

The medical records and examinations from private physicians 
associated with the claims file show that after service the 
veteran did not seek care for knee pain until April of 1978.  
At this time the veteran experienced pain in his left knee 
while loading objects onto a truck.  In June 1978 the veteran 
underwent a left medial meniscectomy.  The procedure involved 
the removal of osteo-chondral bodies of the medial 
compartment and the debridement of loose articular cartilage.  
The veteran underwent total knee replacement in August 1998.  

The file contains a letter dated February 1999, from Rolf S. 
Lulloff, M.D.  In this letter Dr. Lulloff stated that the 
veteran had been under his care for severe degenerative joint 
disease of the left knee.  He offered the opinion that the 
injury to the left knee incurred during service certainly was 
the start of the significant knee problems now endured by the 
veteran.  He further stated that the veteran had experienced 
gradually increasing problems with the knee over the years, 
leading to the left medial meniscectomy in 1978.  

VA examinations were performed in October and December 1999 
by an orthopedic specialist.  The physician opined that there 
was no relationship between the development of the 
tricompartmental degenerative arthritis that led to the knee 
replacement and the original service injury.  He stated that 
the development of degenerative arthritis was primarily due 
to the preexisting condition of genu varus.  He further 
opined that the degenerative arthritis was accelerated due to 
the second injury in 1978, which he described as being much 
more significant than the original injury in the service.

Based on the evidence at hand, the Board concludes that the 
veteran's left knee disorder is not related to service.  No 
chronic knee disorder was shown during service, and in this 
regard the physical examination performed upon separation 
from service did not reflect the presence of any left knee 
disorder.  In addition, arthritis of the left knee was not 
shown either in service or within one year of separation from 
service.  While it is true that the veteran provided a 
medical opinion stating that there was a connection between 
the service injury and the his later knee disorder, the Board 
finds this opinion to be unpersuasive in light of the weight 
of all the evidence under consideration.  

In his February 1999 letter expressing the opinion that the 
service injury and the veteran's later knee disorder were 
related, Dr. Lulloff arrived at his conclusion based on the 
veteran's history and in forming his conclusion, Dr. Lulloff 
did not have at his disposal the veteran's entire records.  
Thus, his summary of the veteran's history was sparse, 
containing prominent omissions of essential facts.  For 
example, after describing the 1962 service injury and the 
treatment regimen prescribed, Dr. Lulloff next mentioned that 
the veteran had "gradually increasing problems" such that 
in 1978 he was required to undergo arthroscopic surgery on 
the left knee.  This account of the years following the 
veteran's service did not mention the incident in April 1978 
in which the veteran experienced pain in the left knee while 
loading objects into a truck.  Dr. Lulloff also neglected to 
note the fact that for 13 years subsequent to service there 
were no documented complaints of knee pain, and that when a 
complaint was finally made in June of 1978, the veteran 
reported knee pain dating back only six months.  Thus, to 
characterize the entire thirteen-year time span as one of 
"gradually increasing problems" is fundamentally inaccurate 
based on a review of all available medical records.  Due to 
the significant omissions of fact in the recounting of the 
veteran's history, the persuasive force of Dr. Lulloff's 
opinion is minimal.

The opinion offered by the VA orthopedic specialist was based 
on a more accurate and complete account of the veteran's 
history.  From the evidence of record, the specialist noted 
the span from 1965-1978 in which there were no complaints of 
knee pain.  He also acknowledged the second knee injury which 
occurred in 1978 and discussed the interplay of that injury 
to the veteran's knee disorders from 1978 onward.  He opined 
that the second injury was far more damaging than the service 
injury.  Furthermore, he noted the fact that the veteran had 
a notation of genu varus (bowleg) on his enlistment medical 
records.  He then expressed the belief that this condition, 
accelerated by the second knee injury, caused the veteran's 
knee disorders from 1978 onward.  Given the more extensive 
explanations offered by the VA orthopedic specialist in 
support of his opinion, the Board considers his findings to 
be of greater probative value than those rendered by Dr. 
Lulloff.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As such there is 
not an approximate balance of positive and negative evidence.  
Accordingly, service connection for a left knee disorder is 
not warranted.

ORDER

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for a left 
knee disorder.  

Service connection for a left knee disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

